TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00730-CR


Roger Anthony Villarreal, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT OF COKE COUNTY
NO. 06-4122, HONORABLE ROY BLAIR, JUDGE PRESIDING


C O N C U R R I N G   O P I N I O N

		Springing from a single seed, this thin case turns on the detailed findings of fact
made by the diligent trial court informing us of the basis of the trial court's ruling.  See State
v. Cullen, 195 S.W.3d 696 (Tex. Crim. App. 2006).  Based upon a review of the trial court's ruling
as expressed in its findings of fact and conclusions of law, and upon the legal analysis set forth in
a companion case to this one, Hamilton v. State, No. 03-06-00729-CR, 2007 Tex. App. LEXIS 7239
(Tex. App.--Austin Aug. 31, 2007, no pet. h.), I concur in the judgment.

   Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Filed:   September 25, 2007
Do Not Publish